Citation Nr: 1443912	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Board remanded the claims for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of entitlement to service connection for HTN and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  


FINDING OF FACT

The evidence shows that a chronic low back disorder was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin, and lumbar spine arthritis may not be presumed to be related to service.  



CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD are not met.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented at 
38 C.F.R. § 3.159 (2013), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an August 2005 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (USCAVC/Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a March 2006 letter.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim decided herein.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of all available service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, Social Security Administration (SSA) records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in July 2012 which, as detailed below, included an opinion addressing the etiology of the Veteran's lumbar spine condition.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Additional Pertinent Laws and Regulations

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

It is contended that service connection is warranted for a low back disorder.  

The Veteran has provided lay testimony that his lumbar spine disability began in service when he was involved in an automobile accident.  He submitted a written statement from a fellow serviceman who indicated that he was in the car accident with the Veteran in June 1968.  This same serviceman also submitted pertinent medical records from June 1968 showing that he sustained serious injuries in the accident.  Also of record in the Virtual VA "eFolder" is medical treatise information (obtained from the internet) reflecting that cervical spine neck injuries are often sustained after a sudden and/or violent jolt to the neck, such as in auto accidents.  Lumbar spine injuries are not specifically mentioned in these medical excerpts.  

The STRs are negative for report of, treatment for, or diagnosis of a lumbar spine condition.  These records do reflect that the Veteran was seen in June 1968 for a left hand fracture which the Veteran has reported occurred in a motor vehicle accident.  

Post service records reflect treatment for a lumbar spine disorder (nerve compression syndrome at L5, right, due to herniated nucleus pulposus) as early as May 1999.  At that time, the Veteran stated that his symptoms "came on" spontaneously about three weeks before.  VA examination in November 2007 reflects diagnoses of history of lumbar disc herniation at L4-L5 and severe right L5 radiculopathy status post lumbar laminectomy with persistent pain in the low back and right lower extremity, likely secondary to lumbar post laminectomy syndrome, lumbar spondylosis, and right sacrolitis.  Subsequently dated records show that the Veteran continues to be seen for his low back complaints.  

As previously noted, the Board remanded the claims on appeal in June 2012 for examinations regarding the etiologies of the pertinent conditions on appeal.  The requested evaluations were conducted in July 2012.  

Upon VA examination regarding the etiology of the lumbar spine disorder, the VA examiner reviewed the claims file and examined the Veteran.  The examiner noted that current diagnoses included status post lumbar spine surgery and lumbar DDD.  The examiner opined that the Veteran's lumbar spine conditions were not of service origin.  For rationale, he noted that while there was a motor vehicle accident during service, there was no evidence of any severe injuries or trauma to the lower back.  He opined that the Veteran's lumbar spine condition began many years after service and noted that the Veteran himself stated that his back started hurting severely in 1999.  The examiner stated that if the Veteran had suffered any significant back injury during service, he would have had back pain consistently on or off since discharge.  This was not the case.  

Analysis

Here, the record clearly establishes that the Veteran has current lumbar spine diagnoses, to include lumbar degenerative disc disease.  What is not shown is injury or complaints pertinent to the low back during service or for many years thereafter.  The remaining question is whether the problems diagnosed during the appeal period relate to service in any way to include the motor vehicle accident in 1968.  

First, a finding of presumptive service connection is unwarranted here.  The first medical report of a chronic lumbar spine disorder was in 1999.  Thus, a finding of presumptive service connection under 38 C.F.R. § 3.309(a) for arthritis would be unwarranted because no evidence of record indicates onset of the arthritis within one year of the Veteran's January 1969 discharge from active service.  

Second, the evidence of record would not support a finding of service connection on a direct basis.  38 C.F.R. § 3.303 (2013).  Despite the Veteran's assertions that he injured his back in the 1968 accident, no such report is evidenced in the contemporaneous records.  The Board notes, however, that based on the Veteran's assertions, as well as corroborating statements by a fellow serviceman, the fact that an accident occurred is conceded.  What is not shown, however, is actual injury to the low back.  Such is simply not mentioned in the available STRs, even though there is evidence that he suffered other injuries, such as a hand fracture, in the accident.  The earliest post-service medical evidence of record of a low back disorder is found in private records dated in 1999, and at that time, the Veteran gave a history of back problems for three weeks which occurred spontaneously.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  And, a VA examiner has opined that current low back disorders, to include status post herniated disc with degenerative changes and radiculopathy, are unrelated to service.  


Final Considerations

In assessing the Veteran's claim for service connection for a low back disorder, the Board has considered lay assertions of record from the Veteran and from a fellow serviceman.  These statements attest that the Veteran's current back problems are related to a motor vehicle accident during service.  However, these comments are unpersuasive with regard to the issue of medical etiology.  A layperson is competent to attest to symptoms he or she may observe or sense, such as pain, limitation of motion, and skin irritation and itching.  See Jandreau, supra.  But the lay statements of record regarding diagnosis and etiology of spinal disease are of no probative value.  The lumbar spine disorder at issue involves internal pathologies that are beyond the capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  Neither he Veteran, nor the fellow serviceman, is competent to render a medical opinion linking a lumbar spine disorder to service that ended in the late 1960s.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Neither the Veteran nor the fellow serviceman has the training and expertise to so.  On the essentially medical questions before the Board, the lay evidence is of limited evidentiary value.  

The record demonstrates that the Veteran has a current lumbar spine disorder.  However, the preponderance of the evidence of record demonstrates that his lumbar spine disorder occurred many years after service and is unrelated to his service from many years before.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert, supra.  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.  



REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand his claims for service connection for HTN and for a cervical spine disorder for additional development action.  

As noted earlier, the claims on appeal were remanded in June 2012 for additional evidentiary development.  The requested examinations were conducted in July 2012 and the associated reports are of record.  The Board has determined that additional medical opinion is necessary to address the question of etiology of the Veteran's HTN.  Moreover, clarification is necessary as to the VA examiner's July 2012 opinion as to the etiology of the Veteran's cervical spine disorder.  

HTN

Note:  Pursuant to VA laws and regulations, see 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, provides that hypertensive vascular disease is defined either as HTN or as isolated systolic HTN.  HTN is defined as diastolic blood pressure predominately 90mm or greater, and isolated systolic HTN is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  Under DC 7101, HTN or isolated systolic HTN must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  See 38 C.F.R. § 4.104, DC 7101 (2013).  

As to the claim for service connection HTN, upon pre-induction examination in November 1966, it was noted that the Veteran gave a history of having HTN and that he had previously been rejected for military service in 1965.  On pre-induction examination in January 1967, his blood pressure was 138/78.  Physical inspection in January 1967 discovered no additional defects.  The November 1966 blood pressure reading does not meet the criteria for HTN pursuant to VA laws and regulations.  Moreover, it is noted that the laws and regulations regarding presumption of soundness are applicable here.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and was not aggravated thereby.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(b) (2013).  It is important to note, however, that as per the facts of this case, preservice existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with all other material evidence in determinations as to inception.  

During service, in April 1967, a blood pressure reading of 142/100 was recorded at a time when the Veteran was complaining of chest pain.  Once his blood pressure returned to normal, he returned to regular duty.  He spent approximately 22 additional months on active duty without evidence of further treatment for high blood pressure.  

Post service treatment records show that the Veteran has been diagnosed with HTN and is on medication for maintenance of this condition.  A VA examiner in December 2006 apparently did not have the claims file to review.  Thus, those findings are not probative.  Most recently, upon VA examination in 2012, the VA examiner reviewed the claims file and examined the Veteran.  It was his opinion that while the Veteran had HTN prior to entering military service, his HTN was not aggravated by service.  For rationale, he noted that there was no end organ damage during service.  The Board notes, however, that the examiner did not explain how he diagnosed preservice HTN without any medical records to support such a conclusion.  

As to the claim for service connection for HTN, additional evidentiary opinion is necessary.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A Cervical Spine Disorder

As noted in the remand, there is evidence of a current cervical spine disability.  The Veteran argues that this disability resulted from an inservice motor vehicle accident in 1968.  What is not of record is evidence of neck injury in the 1968 accident.  Post service records show a chronic cervical (neck) disorder beginning in 2004.  When examined by VA in November 2007, the diagnosis was cervical DDD from C4-C5 through C6-C7.  

When examined by VA in July 2012, the examiner reviewed the claims file and examined the Veteran.  He opined that the Veteran's current cervical spine condition was less likely as not related to military service.  While the Veteran was in a motor vehicle accident, there was no evidence of any severe injuries or trauma to the neck.  While he might have had a whiplash injury, this would have been a soft tissue injury that resolved with time as such injuries are time-limited.  It was his opinion that the evidence showed that the Veteran had a cervical spine disorder (spinal stenosis) that was congenital in nature that had been present all of his life.  It was not caused by a whiplash injury.  

Subsequently added to the Veteran's Virtual VA "eFolder" was an August 2014 informal brief presentation as provided by the service representative in this case.  He correctly pointed out that the record contains a January 2005 magnetic resonance imaging (MRI) test which noted that the Veteran's spinal canal was of normal size.  No cervical stenosis was found at that time.  This is in direct contradiction with the VA examiner's 2012 finding that the Veteran had congenital cervical spine stenosis.  Moreover, the Veteran's additional cervical spine diagnoses, to include DDD and scoliosis, were not mentioned by the examiner.  

Unfortunately, the opinion is unclear and is contradictory to other evidence of record without providing proper rationale.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin and Hatlestad, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records.  Any response and all records obtained should be added to the claims file. 

2.  Then, schedule the Veteran for an appropriate examination to address the etiology of HTN.  After reviewing the claims file, conducting any necessary diagnostic tests and/or studies, and examining the Veteran, the examiner should answer the following questions:

With regard to the Veteran's claim for HTN):

i.  Is there clear and unmistakable (obvious and manifest) evidence that the Veteran's HTN, reported by history at time of entrance, actually pre-existed the Veteran's entry into active duty? (In determining whether a disorder existed prior to entry into service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1) (2013).  History given by a veteran, which conformed to accepted medical principles, in conjunction with basic clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2) (2013)).  

ii.  If there is clear and unmistakable evidence that the Veteran's HTN actually pre-existed his entry into active service in 1967, is there clear and unmistakable (obvious and manifest) evidence that the condition did not increase in severity during such active service?  

iii.  If there is no clear and unmistakable (obvious and manifest) evidence that the Veteran's HTN actually pre-existed his active duty from January 1967 to January 1969, and did not increase in severity during such active service beyond the natural progression, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed HTN is of service onset or otherwise related thereto?  

3.  Following completion of the development requested in paragraph 1, above, the claims folder should be forwarded to the VA examiner (P.M.K., M.D.) at the East Orange, New Jersey, VA Medical Center, who conducted the July 2012 VA examination and furnished the diagnosis and opinion regarding the cervical spine as summarized above.  (If he is unavailable forward to another VA specialist.)  

The examiner is asked to express an opinion as to the etiology of all cervical spine disorders found.  A complete rationale for any opinion expressed should be included in the addendum.  In doing so, when discussing the onset or etiology of all cervical spine disorders found, address whether the condition is of service origin or congenital in nature.  The examiner must discuss the rationale for all opinions provided, whether favorable or unfavorable.  The examiner must discuss the contradictory evidence as reported above.  

4.  Then, in light of the additional evidence, readjudicate the claims for service connection for HTN and for a cervical spine disorder.  If either claim is not granted to the Veteran's satisfaction, send him and his representative supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim(s).  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


